      Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
RICHARD DENNIS, et al.,

                       Plaintiffs


           -against-                                            16-cv-6496 (LAK)


JPMORGAN CHASE & CO., et al.,

                     Defendants.
------------------------------------------x


                          MEMORANDUM OPINION


                       Appearances:

                                Christian Levis
                                Geoffrey Milbank Horn
                                Lee Jason Lefkowitz
                                Peter Dexter St. Phillip, Jr.
                                Raymond Peter Girnys
                                Roland Raymond St. Louis, III
                                Sitso W. Bediako
                                Vincent Briganti
                                LOWEY DANNENBERG P.C.

                                Christopher Lovell
                                Edward Y. Kroub
                                LOVELL STEWART HALEBIAN JACOBSON LLP

                                Attorneys for Plaintiffs

                                Paul Christopher Gluckow
                                Abram Jeremy Ellis
                                Alan Craig Turner
                                Alexander Nuo Li
                                Eamonn Wesley Campbell
                                Francis John Acott
                                Jonathan Thomas Menitove
Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 2 of 23



                      Mary Beth Forshaw
                      Michael Steven Carnevale
                      Rachel Serenity Sparks Bradley
                      Sarah Emily Phillips
                      SIMPSON THACHER & BARTLETT LLP (NY)
                      Attorneys for Defendants JPMorgan Chase & Co. &
                      JPMorgan Chase Bank, N.A.

                      Jayant W. Tambe
                      Kelly A. Carrero
                      Stephen Jay Obie
                      JONES DAY (NYC)
                      Attorneys for Defendant BNP Paribas, S.A.

                      David Sapir Lesser
                      Fraser Lee Hunter, Jr.
                      Jamie Stephen Dycus
                      WILMER CUTLER PICKERING HALE & DORR LLP (NYC)
                      Attorneys for Defendants The Royal Bank of Scotland Group
                      plc, RBS N.V., RBS Group (Australia) Pty Limited & The
                      Royal Bank of Scotland plc

                      Eric Jonathan Stock
                      Jefferson Eliot Bell
                      Mark Adam Kirsch
                      GIBSON, DUNN & CRUTCHER, LLP (NY)
                      Attorneys for Defendant UBS AG

                      Jeffrey T. Scott
                      Mark Aaron Popovsky
                      SULLIVAN & CROMWELL, LLP (NYC)
                      Attorneys for Defendant Commonwealth Bank of Australia

                      Penny Shane, II
                      Corey Omer
                      SULLIVAN & CROMWELL, LLP (NYC)

                      Christopher Michael Viapiano
                      SULLIVAN & CROMWELL, LLP (WASHINGTON DC)
                      Attorneys for Defendant Australia and New Zealand Banking
                      Group Ltd.




                                ii
Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 3 of 23



                      David Harold Braff
                      Matthew Joseph Porpora
                      Stephen Hendrix Oliver Clarke
                      SULLIVAN & CROMWELL, LLP (NYC)
                      Attorneys for Defendant National Australia Bank Limited

                      Daniel Slifkin
                      Michael A. Paskin
                      Timothy Gray Cameron
                      CRAVATH, SWAINE & MOORE LLP
                      Attorneys for Defendant Westpac Banking Corporation

                      Andrew Joshua Lichtman
                      Stephen Louis Ascher
                      JENNER & BLOCK LLP (NYC)

                      Thomas J. Perrelli
                      JENNER & BLOCK LLP (DC)
                      Attorneys for Defendant Deutsche Bank AG

                      Lewis J. Liman
                      Breon Stacey Peace
                      Charity Eunah Lee
                      Jennifer Kennedy Park
                      Nowell D. Bamberger
                      CLEARY GOTTLIEB STEEN & HAMILTON LLP
                      Attorneys for Defendants HSBC Holdings plc & HSBC
                      Bank Australia Limited

                      Marc Joel Gottridge
                      Benjamin Andrew Fleming
                      Kevin Timothy Baumann
                      Lisa Jean Fried
                      HOGAN LOVELLS US LLP (NYC)
                      Attorneys for Defendant Lloyds Banking Group plc

                      Christopher Martin Paparella
                      Marc Alan Weinstein
                      HUGHES HUBBARD & REED LLP
                      Attorneys for Defendants Macquarie Group Ltd. &
                      Macquarie Bank Ltd.




                               iii
Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 4 of 23



                      Marshall Howard Fishman
                      Christine Vanessa Sama
                      GOODWIN PROCTER, LLP (NYC)
                      Attorneys for Defendants Royal Bank of Canada & RBC
                      Capital Markets LLC

                      Jon Randall Roellke
                      Kenneth Ian Schacter
                      Anthony R. Van Vuren
                      MORGAN, LEWIS & BOCKIUS LLP (NY)
                      Attorneys for Defendants Morgan Stanley & Morgan
                      Stanley Australia Limited

                      Adam Shawn Mintz
                      David George Januszewski
                      Elai E. Katz
                      Herbert Scott Washer
                      Jason Michael Hall
                      Sheila Chithran Ramesh
                      CAHILL GORDON & REINDEL LLP
                      Attorneys for Defendants Credit Suisse Group AG & Credit
                      Suisse AG

                      Brian S. Fraser
                      AKERMAN LLP

                      H. Rowan Gaither, IV
                      Shari A. Brandt
                      RICHARDS KIBBE & ORBE LLP (NYC)
                      Attorneys for Defendants ICAP plc & ICAP Australia Pty
                      Ltd.

                      Brian Theodore Kohn
                      Harry Simeon Davis
                      SCHULTE, ROTH & ZABEL LLP
                      Attorneys for Defendants Tullett Prebon plc & Tullett
                      Prebon (Australia) Pty Ltd.




                                iv
           Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 5 of 23



LEWIS A. KAPLAN, District Judge.

                In this purported class action, defendants – a collection of entities from fifteen major

banks and two major brokerage firms – are accused of conspiring to manipulate the Bank Bill Swap

Reference Rate (“BBSW”), a rate set at the relevant times in Australia but allegedly used widely in

the United States and elsewhere in the world as a benchmark for the pricing of various financial

derivatives among other purposes. Plaintiffs are one individual and four entities, each of whom or

which entered into financial derivatives that allegedly were priced, benchmarked, and/or settled

based on BBSW.

                Defendants move pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of

Civil Procedure to dismiss each of the claims brought by certain of the plaintiffs. For the reasons

discussed below, the motion is granted in all respects.



                                            Background

                Plaintiffs filed this action on August 16, 2016, and the operative amended complaint

was filed on December 19, 2016. It alleges that defendants used various means systematically to

manipulate BBSW and seeks damages for alleged violations of the Sherman Act, the Commodity

Exchange Act, and the Racketeer Influenced and Corrupt Organizations Act and claims of unjust

enrichment and breach of the implied covenant of good faith and fair dealing. The Court dismissed

certain of those claims in an opinion filed of even date.

                All defendants1 now move to dismiss each of the claims asserted by Sonterra Capital


       1

                Per the request of defendants JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. the
                motion to dismiss is stayed as to them.

                                                   1
           Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 6 of 23



Master Fund, Ltd. (“Sonterra”), FrontPoint Financial Services Fund, L.P. (“FrontPoint Financial

Services”), FrontPoint Asian Event Driven Fund, L.P. (“FrontPoint Event Driven”), and FrontPoint

Financial Horizons Fund, L.P. (“FrontPoint Horizons” and, together with FrontPoint Financial

Services and FrontPoint Event Driven, the “FrontPoint Plaintiffs”) because, defendants allege, these

plaintiffs no longer exist and therefore lack standing and legal capacity to sue.2

                There is no dispute that Sonterra and the FrontPoint Plaintiffs were dissolved before

the complaint in this case was filed.3 Plaintiffs maintain that an entity called Fund Liquidation

Holdings, LLC (“FLH”), a Delaware LLC, “is (and has always been) the one acting in this case and,

as an assignee, unquestionably has the right to enforce the claims that it received.”4 They assert that

Sonterra and the FrontPoint Plaintiffs granted FLH the requisite authority by virtue of two asset

purchase agreements, one for Sonterra (the “Sonterra APA”) and one for the FrontPoint Plaintiffs

(the “FrontPoint APA”).

                Defendants argue that Sonterra and the FrontPoint Plaintiffs lack any personal stake




       2

                The only named plaintiff not implicated in this motion to dismiss is Richard Dennis.
       3

                Sonterra, an exempted company incorporated under Part VII of the Companies Law of the
                Cayman Islands, was dissolved on December 28, 2012. Declaration of Penny Shane, Exhibit
                1 (“Harris Aff.”) at ¶¶ 8, 27; see also Harris Aff., Exhibits 1 & 4. FrontPoint Financial
                Services and FrontPoint Event Driven were exempted limited partnerships incorporated under
                the Exempted Limited Partnership Law of the Cayman Islands. They were dissolved on
                October 3, 2014 and November 11, 2011, respectively. Harris Aff. at ¶¶ 8, 28-29; see also
                Harris Aff., Exhibits 2-3, 5-6. FrontPoint Horizons, a Delaware limited partnership, was
                dissolved when a certificate of cancellation was filed on its behalf on November 7, 2014.
                Defs’ Brief of Feb. 23, 2018 (“Defs’ Br.”) at 4, 9-10.
       4

                Pls’ Brief of March 13, 2018 (“Pls’ Br.”) at 1.

                                                     2
            Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 7 of 23



in the outcome of this litigation and therefore lack standing.5

                 Plaintiffs do not argue that Sonterra or the FrontPoint Plaintiffs have standing in this

case or, in any event, capacity to sue. Nor do they argue that Sonterra or the FrontPoint Plaintiffs

would have been able to bring this suit without the assistance of FLH. Plaintiffs instead oppose this

motion on the grounds that FLH (1) had standing because Sonterra and the FrontPoint Plaintiffs

successfully assigned their claims to FLH, and (2) properly brought this lawsuit in Sonterra’s and

the FrontPoint Plaintiffs’ names. In the alternative, plaintiffs argue that the appropriate remedy

would be to permit FLH to be substituted into this action pursuant to Rule 17(a)(3) of the Federal

Rules of Civil Procedure.



                                                  Discussion

Standing and Capacity to Sue

                 Assuming arguendo that Sonterra and the FrontPoint Plaintiffs completely assigned

the claims brought in this case to FLH, they do not have standing to sue because they no longer have

an interest in the litigation.6

        5

                 Defs’ Br. at 6-7.
        6

                 See, e.g., Aaron Ferer & Sons Ltd. v. Chase Manhattan Bank, Nat’l Ass’n, 731 F.2d 112, 125
                 (2d Cir. 1984) (“An unequivocal and complete assignment extinguishes the assignor’s rights
                 against the obligor and leaves the assignor without standing to sue the obligor.” (citation
                 omitted)); Rodriguez v. Compass Shipping Co., 617 F.2d 955, 958 (2d Cir. 1980), aff’d, 451
                 U.S. 596 (1981) (“A person, such as the employer here, to whom a claim has been assigned
                 under § 33(b), is the real party in interest. Assuming the assignment here to be valid, the right
                 to sue is exclusively that of the employer.” (citations omitted)); Valdin Invs. Corp. v.
                 Oxbridge Cap. Mgmt., LLC, 651 F. App’x 5, 7 (2d Cir. 2016) (holding assignors’ assignment
                 of its rights extinguished its claims against defendant, depriving assignor of “any interest in
                 this litigation” and concluding assignor “therefore lack[ed] standing”); see also 6A Charles
                 Alan Wright et al., FEDERAL PRACTICE & PROCEDURE: CIVIL § 1545, at 496 (2010) (“When

                                                       3
            Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 8 of 23



                 Relying on Valdin Investments Corporation v. Oxbridge Capital Management, LLC,7

defendants ask the Court to go one step further and hold that the mere assertion by these plaintiffs

that they assigned their claims to FLH deprives them of standing. In Valdin, the Second Circuit held

in an unpublished opinion that a complaint should have been dismissed because the plaintiff

previously had assigned the claims it asserted against the defendant to a third party.8 The Circuit

there noted that it “assume[d]” that the assignment had been effective in part because plaintiff, “as

the party invoking federal jurisdiction, [bore] the burden of establishing standing” and the court

chose not to “question [the plaintiff’s] assertions insofar as they demonstrate[d] the absence of

standing.”9 This Court need not reach defendants’ argument, however, because even if Sonterra and

the FrontPoint Plaintiffs had standing, they would still lack capacity to sue by virtue of having

dissolved.

                 Rule 17(b) provides that capacity to sue is determined (1) “for a corporation, by the

law under which it was organized;” and (2) “for all other parties, by the law of the state where the

court is located.”10

                 The Court first considers Sonterra, an exempted company incorporated under Part VII


                 all the rights to a claim have been assigned, courts generally have held that the assignor no
                 longer may sue.”); cf. Sompo Japan Ins. Co. of Am. v. Norfolk So. Ry. Co., 966 F. Supp. 2d
                 270, 279-80 (S.D.N.Y. 2013) (“An assignee takes all rights of the assignor, no greater and
                 no less.” (internal quotation marks and citations omitted)).
        7

                 651 F. App’x 5 (2d Cir. 2016).
        8

                 Id. at 6-7.
        9

                 Id. at 7 n.3 (emphasis omitted).
        10

                 Fed. R. Civ. P. 17(b).

                                                      4
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 9 of 23



of the Companies Law of the Cayman Islands.11 There is no binding precedent to guide the Court

in determining how it should treat a Cayman Islands exempted company. Defendants urge the Court

to treat Sonterra as a corporation for purposes of Rule 17(b) and therefore apply the law of the

Cayman Islands12 under which the dissolved company would have no capacity to sue.13 With no

opposition from plaintiffs, the Court is persuaded by defendants’ analysis.

               As to the FrontPoint Plaintiffs, the Court looks to New York law, which provides that

“a partnership formed under the laws of any jurisdiction, including any foreign country, other than

the laws of this state and having as partners one or more general partners and one or more limited

partners” is deemed a “foreign limited partnership.”14 New York law provides also that a foreign

limited partnership’s capacity to sue is determined by reference to the laws of the jurisdiction under


       11

               Harris Aff. at ¶ 10.
       12

               Defs’ Br. at 8 n.6; see also Bautista Cayman Asset Co. v. Ferrer Grp., Inc., Civil No. 15-
               2277 (GAG), 2016 WL 1642630, at *3 (D. P.R. Apr. 25, 2016) (treating a Cayman exempt
               company as a corporation for diversity jurisdiction purposes (citing U.S. GOV’T
               ACCOUNTABILITY OFFICE, Cayman Islands: Review of Cayman Islands and U.S. Laws
               Applicable to U.S. Persons’ Financial Activity in the Cayman Islands (GAO-08-1028SP), an
               E-supplement to GAO-08-778, at 3 n.1 (July 2008))); Harris Aff. at ¶ 10 n.1 (“Under Cayman
               Islands law, a company (including an exempted company) is an entity with one or more
               members (also referred to as contributories or shareholders) whose liability may be limited
               or unlimited and its business and management is controlled by directors.”).
       13

               Harris Aff. at ¶ 24 (“Under Cayman Islands law, dissolution brings the existence of the
               company or exempted limited partnership to an end. It no longer has any legal personality
               and cannot take any lawful action. It no longer has the capacity to sue or be sued or to assign
               a claim.”); see id. at ¶¶ 25-26.
       14

               N.Y. P’SHIP LAW § 121-101(e) (McKinney 2018); see also Harris Aff. at ¶ 10 n.2 (stating in
               affidavit that under Cayman Islands law, an exempted limited partnership is an entity that has
               partners, including one or more general partners and one or more limited partners); Prickett
               v. N.Y. Life Ins. Co., 896 F. Supp. 2d 236, 248 (S.D.N.Y. 2012) (treating Delaware limited
               partnership as “foreign limited partnership” under New York’s Partnership Law).

                                                     5
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 10 of 23



which the foreign limited partnership is organized.15 Accordingly, for FrontPoint Financial Services

and FrontPoint Event Driven, the Court looks to the law of the Cayman Islands, and for FrontPoint

Horizons, the Court looks to Delaware law. Under each jurisdiction, these dissolved entities lack

capacity to sue.16

                 Although plaintiffs do not dispute that Sonterra and the FrontPoint Plaintiffs lacked

capacity to sue, they do argue that defendants waived this defense by failing to raise it at the outset

of the litigation.17

                 Although plaintiffs’ argument is not wholly frivolous, the cases upon which they rely

are inapposite. For example, in Pressman v. Estate of Steinvorth,18 the court held that the capacity

to sue defense had been waived where a defendant had not explicitly raised the issue in its answer.19


        15

                 N.Y. P’SHIP LAW § 121-901 (McKinney 2018); see also In re Residential Capital, LLC, 527
                 B.R. 590, 595-96 (S.D.N.Y. Bankr. 2015) (“While New York statutory law may be unclear,
                 ‘New York courts judge the liability of partners of an out-of-state partnership according to
                 the laws of the jurisdiction where the partnership was organized.’” (quoting Dep’t of Econ.
                 Dev. v. Arthur Andersen & Co. (U.S.A.), 924 F. Supp. 449, 485 (S.D.N.Y. 1996))).
        16

                 Harris Aff. at ¶¶ 24-26 (describing Cayman Islands law); DEL. CODE ANN. tit. 6, § 17-803(b)
                 (2017) (“Upon dissolution of a limited partnership and until the filing of a certificate of
                 cancellation as provided in § 17-203 of this title, the persons winding up the limited
                 partnership's affairs may, in the name of, and for and on behalf of, the limited partnership,
                 prosecute and defend suits, whether civil, criminal or administrative, . . . without affecting the
                 liability of limited partners and without imposing the liability of a general partner on a
                 liquidating trustee.” (emphasis added)); see also United States v. Ovid, No. 09-cr-216 (JG)
                 (ALC), 2012 WL 2087084, at *4 n.2 (E.D.N.Y. June 8, 2012) (stating that “the right to bring
                 suits on behalf of the partnership ends after the filing of a certificate of cancellation” (citation
                 omitted)).
        17

                 Pls’ Br. at 15-17.
        18

                 860 F. Supp. 171 (S.D.N.Y. 1994).
        19

                 Id. at 176-77.

                                                         6
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 11 of 23



The defendant there had stated in its answer only that the plaintiff lacked legal standing to sue. It

did not meet the pleading standards set forth in Rule 9(a) of the Federal Rules of Civil Procedure,

which then required, and still require, a more particular showing when asserting a party’s lack of

capacity to sue or be sued.20 The court therefore held that “[e]ven accepting [the defendant’s]

assertion that standing and capacity are in effect the same due to their often blurred distinctions

among litigants and the courts,” the defendant “in effect waived the capacity defense by failing to

be more explicit in his answer.”21

               It is true that, as was the case in Pressman, a capacity to sue defense may be waived

if it is not raised in a party’s initial responsive pleading to a claim.22 However, “[w]aiver of an

       20

               Rule 9(a) then read:

               “When a party desires to raise an issue as to the legal existence of any party to sue or be sued
               or the authority of a party to sue or be sued in a representative capacity, the party desiring to
               raise the issue shall do so by specific negative averment, which shall include supporting
               particulars as are peculiarly within the pleader’s knowledge.”

               Rule 9(a)(2) now reads:

               “To raise [a party’s capacity to sue or be sued, a party’s authority to sue or be sued in a
               representative capacity, or the legal existence of an organized association of persons that is
               made a party], a party must do so by a specific denial, which must state any supporting facts
               that are peculiarly within the party’s knowledge.”
       21

               Pressman, 860 F. Supp. at 176-77; see also F.D.I.C. v. Horn, No. CV-12-5958 (DRH)
               (AKT), 2015 WL 1611995, at *11-12 (E.D.N.Y. 2015) (rejecting request to amend answer
               to include more specific capacity to sue defense after finding that defendant “failed to act with
               the requisite diligence in asserting” this defense because defendant waited nearly seven
               months to make request); Hoskins v. E. Air Lines, Inc., 265 F. Supp. 842, 845-46 (E.D.N.Y.
               1967) (rejecting request to amend answer where court believed defendants had learned or
               could have learned facts relevant to the plaintiff’s capacity to sue two years prior).
       22

               Animazing Entm’t, Inc. v. Louis Lofredi Assocs., Inc., 88 F. Supp. 2d 265, 268 (S.D.N.Y.
               2000); see also Domino Media, Inc. v. Kranis, Nos. 98-9039L, 98-9131, 1999 WL 248156,
               *1 (2d Cir. Apr. 26, 1999) (holding capacity to sue defense to summary judgment motion was
               waived by party’s “failure to raise the issue in their pleadings”); Pressman, 860 F. Supp. at

                                                     7
         Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 12 of 23



affirmative defense ‘may not be proper where the defense is raised at the first pragmatically possible

time and applying it at that time would not unfairly prejudice the opposing party.’”23

               In this case, the original complaint described each plaintiff as currently in business

at the time of filing.24 The amended complaint then changed the descriptions of Sonterra and the

FrontPoint Plaintiffs to use the past tense with respect to their business operations.25 Defendants

moved to dismiss for lack of subject-matter jurisdiction and failure to state a claim on February 24,

2017,26 but subsequently sought leave to file a supplemental brief addressing these plaintiffs’ lack

of capacity to sue on October 19, 2017.27 In that letter, defendants asserted that they had “recently

learned” that Sonterra and the FrontPoint Plaintiffs had been dissolved before the litigation was

initiated.28

               In this case, unlike in Pressman, defendants raised their capacity to sue argument in

a Rule 12 motion to dismiss before filing an answer to the amended complaint. Plaintiffs



               176 (holding that defense can be waived unless raised “in a timely manner, i.e., at the outset
               of a lawsuit”).
        23

               Animazing Entm’t, Inc., 88 F. Supp. 2d at 268 (quoting Am. Fed. Grp., Ltd. v. Rothenberg,
               136 F.3d 897, 910 (2d Cir. 1998)); accord Wiwa v. Royal Dutch Petroleum Co., No. 96 Civ.
               8386 (KMW) (HBP), 2009 WL 464946, at *4 (S.D.N.Y. Feb. 25, 2009).
        24

               DI 1 ¶¶ 33-36.
        25

               DI 63 at ¶¶ 36-39.
        26

               DI 132.
        27

               DI 184.
        28

               Id.

                                                    8
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 13 of 23



nonetheless argue that defendants waived the argument because the facts of Sonterra’s and the

FrontPoint Plaintiffs’ dissolutions had been public for years by the time this motion was filed. They

argue also that certain defendants had actual knowledge of plaintiffs’ dissolution.29 Defendants

argue in response that plaintiffs owed a duty of candor and that the pleadings were misleading.

                It is true that defendants offer no reason for why they did not raise this argument in

their initial motion to dismiss. Indeed, ten months went by between the filing of the amended

complaint and defendants’ letter to the court seeking leave to file a supplemental brief. On the other

hand, the case is still in its initial stages and it seems that even plaintiffs are willing to admit that

defendants would prevail were the court to consider the motion on the merits. Accordingly, any

resulting prejudice to plaintiffs would not be “unfair” because Sonterra and the FrontPoint Plaintiffs

in fact do not exist and lack capacity to sue.

                On balance, the Court concludes that defendants did not waive the argument that

Sonterra and the FrontPoint Plaintiffs lack capacity to sue.



FLH Suing in Plaintiffs’ Names

                The Court now addresses plaintiffs’ argument that FLH properly brought this action

in Sonterra’s and the FrontPoint Plaintiffs’ names.

                Rule 17(a)(1) of the Federal Rules of Civil Procedure clearly instructs that if FLH

indeed was the “real party in interest,” then it should have brought this lawsuit in its own name.30


        29

                Pls’ Br. at 16-17.
        30

                Fed. R. Civ. P. 17(a)(1) (“An action must be prosecuted in the name of the real party in
                interest.”).

                                                   9
       Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 14 of 23



Plaintiffs argue that the respective APAs with FLH “included valid and irrevocable powers of

attorney, giving FLH the authority to sue for the claims assigned in FrontPoint’s and Sonterra’s

names.”31 Although in the ordinary course, and depending on the specific powers granted, a grant

of a power of attorney may entitle the holder to bring a lawsuit in the name of the grantor,32 the

power of attorney generally terminates when the grantor ceases to exist.33

               Plaintiffs here argue that the powers of attorney granted to FLH survived the

dissolutions of Sonterra and the FrontPoint Plaintiffs because such powers were granted with


       31

               Pls’ Br. at 4.

               The only two cases plaintiffs cite for this proposition predate the Federal Rules of Civil
               Procedure and come from outside of this circuit. Plaintiffs argue also that Cayman law
               requires that a party acting pursuant to a power of attorney bring such action in the name of
               the assignor. But plaintiffs provide no legal basis for why Cayman law, even assuming that
               it so requires, would apply in this case. The “party in interest” rule is one of procedure.
               Accordingly, the Federal Rules of Civil Procedure would govern. See, e.g., Boosey &
               Hawkes Music Publishers, Ltd. v. Walt Disney Co., No. 93 Civ. 0373 (KTD), 2000 WL
               204524, at *2 (S.D.N.Y. Feb. 18, 2000) (“[I]n actions where the rights of parties are
               grounded on the laws of jurisdictions other than the forum, ‘it is a well-settled
               conflict-of-laws rule that the forum will apply the foreign substantive law, but will follow its
               own rules of procedure.’ Thus, plaintiff’s assertion that the rules of the civil law countries
               do not recognize the Real Party in Interest doctrine is irrelevant here. I will therefore continue
               to apply Rule 17(a) of the Federal Rules of Civil Procedure.” (quoting Bournias v. Atl. Mar.
               Co., 220 F.2d 152, 154 (2d Cir. 1955))).
       32

               See W.R. Huff Asset Mmgt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 108 (2d Cir.
               2008) (“‘The grant of a power of attorney . . . is not the equivalent of an assignment of
               ownership; and standing alone, a power of attorney does not enable the grantee to bring suit
               in his own name.’” (quoting Advanced Magnetics, Inc. v. Bayfront Partners Inc., 106 F.3d
               11, 17-18 (2d Cir. 1997))); Clark v. Chase Nat’l Bank of City of N.Y., 45 F. Supp. 820, 824
               (S.D.N.Y. 1942) (“I have held that the Committee is not, in fact, the real party in interest,
               because the Committee has not either legal or equitable title to the bonds, but only a power
               of attorney to bring the suit.”).
       33

               Hunt v. Rousmanier’s Adm’rs, 21 U.S. (1 Wheat.) 174, 202 (1823) (“We think it well settled,
               that a power of attorney, though irrevocable during the life of the party, becomes extinct by
               his death.”); see also N.Y. GEN. OBLIG. LAW § 5-1511(1)(a) (McKinney 2018).

                                                     10
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 15 of 23



interests in the claims asserted in this case.34 They cite to the language in the APAs, which is

identical in all material respects:

                “Each Seller hereby designates and appoints each of (1) Buyer and (2) Buyer’s
                designated agents as Seller’s attorney-in-fact, each with the right, power and
                authority to take any of the following actions on behalf of such Seller, in such
                Seller’s name, place and stead, with respect to any of the Claims: (i) the right, power
                and authority to grant releases from such Seller with respect to any of the Claims in
                favor of any . . . of the Defendants or Potential Defendants now or hereafter named
                in any of the Cases, whether pending or threatened, known, unknown or unknowable
                or settled or unsettled; (ii) the right, power and authority to execute and submit
                proofs of Claim, filings and releases relating to any of the Claims and other
                documents relating thereto; and (iii) the right, power and authority to execute and
                submit any and all other documents necessary, appropriate or helpful to enable Buyer
                to maximize its recovery on the Assets. The foregoing power of attorney is coupled
                with an interest and may not be terminated or revoked by such Seller at any time.”35

                Assuming without deciding that the list of actions in the power of attorney provision

above encompassed FLH’s right to bring this lawsuit, the Court considers whether FLH retained the

right to bring this lawsuit in Sonterra’s and the FrontPoint Plaintiffs’ names after their respective

dissolutions.

                In the Court’s view, plaintiffs cannot have it both ways. In Hunt v. Rousmanier’s

Administrators,36 the Supreme Court held that there was one exception to the general rule that a

power of attorney could not survive the death of the grantor – that is, “[i]f a power be coupled with




        34

                Pls’ Br. at 11; see also Hunt, 21 U.S. (1 Wheat.) at 203 (“This general rule, that a power
                ceases with the life of the person giving it, admits of one exception. If a power be coupled
                with an ‘interest,’ it survives the person giving it, and may be executed after his death.”).
        35

                Sonterra APA at § 5.3 (emphasis added); see also FrontPoint APA at § 5.3.
        36

                21 U.S. (1 Wheat.) 174 (1823)

                                                    11
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 16 of 23



an ‘interest,’ it survives the person giving it, and may be executed after his death.”37 The Court

further stated that the “interest” with which the power of attorney must be coupled “must be an

interest in the thing itself. In other words, the power must be engrafted on an estate in the thing.”38

               But if the holder of a power of attorney holds also an interest in “the thing itself,”

which in this case would be the assignment of the claims asserted in the litigation, the holder of such

power and interest then would become the “real party in interest” for purposes of Rule 17(a).39

               This conclusion follows naturally from the case law in the Second Circuit, which

holds that “a mere power-of-attorney . . . does not confer standing to sue in the holder’s own right”

and that “the minimum requirement for an injury-in-fact is that the plaintiff have legal title to, or a

proprietary interest in, the claim.”40 The Supreme Court’s reasoning in Hunt also supports the view

that, assuming arguendo the effectiveness of the assignments, FLH was the “real party in interest”

in this case and therefore should have brought the litigation in its own name:

               “The interest or title in the thing being vested in the person who gives the power,
               remains in him, unless it be conveyed with the power, and can pass out of him only
               by a regular act in his own name. The act of the substitute, therefore, which, in such
               a case, is the act of the principal, to be legally effectual, must be in his name, must
               be such an act as the principal himself would be capable of performing, and which
               would be valid if performed by him. Such a power necessarily ceases with the life of


       37

               Id. at 203.
       38

               Id. at 204.
       39

               Plaintiffs in fact concede that FLH is the “real party in interest,” Pls’ Br. at 20, and yet offer
               no legal basis for why Rule 17(a) should not carry the day.
       40

               Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.a.r.l., 790 F.3d 411, 420 (2d Cir. 2015)
               (quoting W.R. Huff Asset Mgmt. Co., LLC, 549 F.3d at 108) (internal quotation marks
               omitted).

                                                     12
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 17 of 23



               the person making it. But if the interest, or estate, passes with the power, and vests
               in the person by whom the power is to be exercised, such person acts in his own
               name. The estate, being in him, passes from him by a conveyance in his own name.
               He is no longer a substitute, acting in the place and name of another, but is a
               principal acting in his own name, in pursuance of powers which limit his estate. The
               legal reason which limits a power to the life of the person giving it, exists no longer,
               and the rule ceases with the reason on which it is founded. The intention of the
               instrument may be effected without violating any legal principle.41

               The Court concludes, even assuming that FLH in fact was assigned the claims

asserted in this case and was entitled to pursue them after the respective dissolutions of Sonterra and

the FrontPoint Plaintiffs, that it was improper for FLH to file the case in their names.



Availability of Rule 17(a)(3) Substitution

               Plaintiffs next argue that even if FLH improperly brought this action in Sonterra’s and

the FrontPoint Plaintiffs’ names, substitution of FLH into the action under Rule 17(a)(3), rather than

dismissal, is the appropriate remedy. Defendants advance four arguments for why the claims brought

by Sonterra and the FrontPoint Plaintiffs should be dismissed without permitting them to substitute

FLH as the real party in interest. First, defendants argue that “[p]laintiffs have not moved for

substitution and the Court should not grant Plaintiffs relief for which they have not moved.”42

Second, they argue that substitution would be futile because the assignments were ineffective as to

FLH. Third, they assert that Rule 17 substitution cannot be used to cure a standing defect. And

fourth, they contend that Rule 17 does not permit substitution in this case.


       41

               Hunt, 21 U.S. (1 Wheat.) at 204-05 (emphasis added). Moreover the Restatement (Third) of
               Agency states that a “power coupled with an interest” does not create an agency relationship.
               Restatement (Third) of Agency § 3.12 cmt. c (2006).
       42

               Defs’ Reply Brief of March 23, 2018 at 8.

                                                   13
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 18 of 23




        No Formal Motion

                   Although plaintiffs have not moved for substitution, the Court declines to dismiss

Sonterra and the FrontPoint Plaintiffs’ claims on this ground. Plaintiffs have requested substitution

in their brief opposing defendants’ motion. Requiring plaintiffs to reassert presumably identical

arguments in a formal motion would be an inefficient use of the Court’s and the parties’ resources.



        Futility

                   Ordinarily, it would be for the Court to determine the effectiveness of an assignment

of claims.43 “In general, claims or choses in action may be freely transferred or assigned to others.”44

In order to make an assignment valid, however, “the owner must manifest ‘an intention to make the

assignee the owner of [the] claim.’”45 In this case, however, the Court need not reach the question

because, as discussed below, the Court concludes for other reasons that Rule 17 substitution is not

available to plaintiffs.



        Use of Rule 17 to Cure Standing Flaw

                   Defendants next argue that substitution under Rule 17(a)(3) “is improper in cases

        43

                   6A Charles Alan Wright et al., FEDERAL PRACTICE & PROCEDURE: CIVIL § 1545, at 494
                   (2010) (noting Court “must determine exactly what has been assigned to make certain that
                   the plaintiff-assignee is the real party in interest with regard to the particular claim involved
                   in the action”).
        44

                   Advanced Magnetics, Inc., 106 F.3d at 17 (citation omitted).
        45

                   Id. (quoting Titus v. Wallick, 306 U.S. 282, 288-89 (1939)).

                                                         14
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 19 of 23



where, as here, all of plaintiffs’ asserted claims were allegedly assigned before initiation of the

lawsuit” because Rule 17(a)(3) can remedy a defect in standing only if the plaintiff clearly had

standing on another claim that it brought.46 The Court is not persuaded.

               In Cortlandt Street Recovery Corporation v. Hellas Telecommunications, S.a.r.l.,47

the Second Circuit considered a plaintiff that claimed it had standing to sue by virtue of an

assignment. The Circuit concluded that the plaintiff had not carried its burden of showing a valid

assignment of claim and then considered whether the plaintiff should have been given an opportunity

to cure the deficiency under Rule 17(a)(3).48 The Circuit noted that because the assignment to the

plaintiff was insufficient with respect to each claim asserted in the litigation, the plaintiff had no

standing to pursue any of the claims against the defendants.49 The district court there had reasoned

that “absent a complete assignment of the only claims on which the lawsuit was based, there was no

valid lawsuit pending before the district court in which to permit an amended complaint,”50 but the

Circuit nonetheless declined to reach the question of whether a jurisdictional defect in those

circumstances could be cured by Rule 17(a)(3).51


       46

               Defs’ Br. at 19.
       47

               790 F.3d 411 (2d Cir. 2015).
       48

               Id. at 418-20.
       49

               Id. at 422.
       50

               Id. (discussing district court opinion).
       51

               Id. at 423 (affirming instead because “neither of the requests made by Cortlandt in its effort
               to cure the standing problem would have been consistent with Rule 17(a)(3)”).

                                                     15
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 20 of 23



               Subsequent case law has taken varying approaches to the question.52 Most recently,

in Klein ex rel. Qlik Technologies, Inc. v. Qlik Technologies, Inc.,53 the Second Circuit considered

a plaintiff who initially had brought a shareholder derivative suit on behalf of a corporation. After

the complaint was filed, the corporation was bought out in an all-cash merger, and the plaintiff

consequently lost her interest in the case. The Second Circuit concluded that this was an issue of

mootness, rather than standing, and permitted amendment under Rule 17(a)(3).54 The Circuit noted

in dicta, however, that substitution would have been unavailable to the plaintiff had the issue been

one of standing. It stated:

               “[I]n the absence of a plaintiff with standing . . . there [is] . . . no lawsuit pending for
               the real party in interest to ratify, join, or be substituted into under Rule 17(a)(3) or
               otherwise. Whether the real party in interest made a mistake does not even enter into
               consideration.”55

               Nonetheless, this case arguably can be distinguished from Qlik because there is

another named plaintiff in this case, Dennis, who has retained standing to sue. Accordingly, even

if the Court were to dismiss the complaint as to Sonterra and the FrontPoint Plaintiffs, FLH

       52

               Compare Valdins Invs. Corp., 651 F. App’x at 7 (concluding that although “[o]rdinarily, we
               would permit the real party in interest to ratify, join, or be substituted into the action pursuant
               to Rule 17(a)(3) of the Federal Rules of Civil Procedure,” “the sole plaintiff, lacked standing
               on all of its claims” and “[i]ts motion was therefore a nullity from the beginning, so that there
               is no lawsuit pending for the real party in interest to ratify, join, or be substituted into under
               Rule 17(a)(3) or otherwise” (internal quotation marks and citations omitted)), with
               Digzip.com, Inc. v. Verizon Servs. Corp., 139 F. Supp. 3d 670, 678-80 (S.D.N.Y. 2015)
               (permitting amendment where plaintiff lacked standing on all claims).
       53

               906 F.3d 215 (2d Cir. 2018).
       54

               Id. at 220-25.
       55

               Id. at 227 n.7 (quoting Cortlandt St. Recovery Corp., 790 F.3d at 423) (internal quotation
               marks omitted).

                                                      16
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 21 of 23



nonetheless could join the existing lawsuit brought by Dennis, assuming arguendo that the

assignments were valid.56 For this reason, the fact that Sonterra and the FrontPoint Plaintiffs lack

standing over any claims would not necessarily foreclose amendment pursuant to Rule 17(a)(3). But

the Court need not reach the question because the requirements of Rule 17 do not permit substitution

in this case.



        Rule 17 Requirements

                The Second Circuit has said that “[a] Rule 17(a) substitution of plaintiffs should be

liberally allowed when the change is merely formal and in no way alters the original complaint’s

factual allegations as to the events or the participants.”57 “Even if a proposed substitution meets

these requirements, it should be denied if it is being proposed ‘in bad faith or in an effort to deceive

or prejudice the defendants.’”58

                Under the standard set forth in Cortlandt Street Recovery, substitution here would

require more than a “merely formal” alteration of the complaint.59 In Cortlandt, the plaintiff whose

        56

                See Fed. R. Civ. P. 17(a)(3) (“The court may not dismiss an action for failure to prosecute in
                the name of the real party in interest until, after an objection, a reasonable time has been
                allowed for the real party in interest to ratify, join, or be substituted into the action. After
                ratification, joinder, or substitution, the action proceeds as if it had been originally
                commenced by the real party in interest.” (emphasis added)).
        57

                Advanced Magnetics, Inc., 106 F.3d at 20.
        58

                Klein ex rel. Qlik Techs., Inc., 906 F.3d at 226 (quoting Advanced Magnetics, Inc., 106 F.3d
                at 21).
        59

                Defendants argue also that plaintiffs should not be permitted to amend because they have not
                shown that the failure to have FLH bring the suit in its own name was the product of an
                honest mistake. Such a showing, however, is not required under Rule 17(a)(3). Klein ex rel.

                                                     17
        Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 22 of 23



assignment the Circuit had concluded was ineffective requested an opportunity to cure its standing

problem by obtaining a new assignment vesting it with sufficient title to maintain the lawsuit.60 The

Circuit rejected this request, stating:

                “Cortlandt’s First Amended Complaint alleges that it was assigned ‘full rights under
                the assignments to collect principal and interest due and to pursue all remedies.’ Pl.’s
                First Am. Compl. ¶ 12 (J.A. 60). In order to have standing, however, Cortlandt would
                have to allege that it was assigned title to the claims, not merely a power of attorney.
                A new assignment would ‘alter[ ] the original complaint’s factual allegations as to
                the events or the participants,’ Advanced Magnetics, 106 F.3d at 20, because the
                language of the new complaint, to cure the standing bar, would necessarily reflect
                the contents of the new assignment.

                “We have ordinarily allowed amendments under Rule 17 only ‘when a mistake has
                been made as to the person entitled to bring suit and such substitution will not alter
                the substance of the action.’ Park B. Smith, Inc., 811 F. Supp. 2d at 773. Cortlandt’s
                legal claims might remain unaltered if a new assignment were substituted for the old
                one, but the factual allegations supporting them would not. Unlike a substitution,
                such as the one requested in Advanced Magnetics . . . , pleading the existence of a
                new and substantively different assignment would require more than a ‘merely
                formal’ alteration of the complaint. See Advanced Magnetics, 106 F.3d at 20. Such
                an attempt to employ Rule 17(a)(3) to cure the standing problem here would thus be
                fated to fail.”61

                In this case, were FLH to join the lawsuit, the amended complaint would “necessarily

reflect” the contents of the relevant assignments in order to establish FLH’s standing. Plaintiffs

argue that this would entail “only a change in the caption and a short description of the assignments

and powers of attorney in the body of the Complaint” and that the “claims and allegations would




                Qlik Techs., Inc., 906 F.3d at 227.
        60

                Cortlandt St. Recovery Corp., 790 F.3d at 423.
        61

                Id. at 424 (emphasis added).

                                                      18
         Case 1:16-cv-06496-LAK Document 228 Filed 11/26/18 Page 23 of 23




remain unchanged." 62 Unfortunately for plaintiffs, that is not the standard established by Cortlandt,

and even the "short description" that plaintiffs describe would be impermissible. 63




                                              Conclusion

               Defendants' motion is granted. The claims brought by Sonterra Capital Master Fund,

Ltd., FrontPoint Financial Services Fund, L.P., FrontPoint Asian Event Driven Fund, L.P., and

FrontPoint Financial Horizons Fund, L.P. are dismissed as to all defendants except JPMorgan Chase

& Co. and JPMorgan Chase Bank, N.A.


               SO ORDERED.

Dated:         November 26, 2018


                                                                   Lewis A. Kaplan
                                                              United States District Judge




         62

               Pis' Br. at 18.
         63

               Although the Second Circuit permitted substitution of the corporation itself in place of the
               former shareholder in Qlik, it did so on the basis that the "proposed substitution ... would
               alter none of the factual allegations of the complaint." Klein ex rel. Qlik Techs., Inc., 906
               F.3d at 226.

                                                   19
